DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 07/22/2022 has been considered and entered.  The response was considered and found to be persuasive over rejections based on new matter over the lack of support for the consisting language in the specification, which is hereby withdrawn.  All other rejections previously made are maintained.
Also, it is noted that the designation of biopolymeric materials as the viscosity increasing material was only made during the U.S. entry of the PCT on 03/04/2020 and was not present in the specification as originally filed nor in the foreign document.  Thus, biopolymeric material being the viscosity increasing material limitation only has an effective filing date of 03/04/2020.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 18 recites single-phase fluid that does not contain any physically distinct or mechanically separable portions of matter which is not supported by the disclosure as originally filed.  The disclosure which recites single-phase fluid but does not state that such single-phase fluid cannot comprise any ingredient that can mechanically separate.  Thus, even when the single-phase fluid is taken as a composition having at least 50% water and some other unnamed ingredient prior to the addition of other additive ingredients, it is unstated in the original disclosure what the other ingredients are and whether or not they can be mechanically separated.  
The disclosure also allows for the fluid to comprise additives such as phyllosilicates (i.e., clay), soaps, solid lubricants and aerosil which can precipitate or settle during agitation and are thus mechanically separable.  The idea that the single-phase fluid of the claims is not mechanically separable is not supported by the specification as originally filed which allows the single-phased water-based fluids to comprise phyllosilicates, solid lubricants and aerosils.  For instance, aerosils are glass like coarse particles (https://www.chembk.com/en/chem/Aerosil#:~:text=Aerosil%20%2D%20Trait&text=This%20product%20is%20insoluble%20in,insoluble%20in%20dilute%20hydrochloric%20acid.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12, 13, 15 – 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (US 5,597,786)
In regards to claims 12, 13, 15 – 17, 19, Itoh teaches lubricant for plastic working, comprising minor amounts of additives such as 0.01 to 20% of water-soluble polymeric compound, 0.01 to 40% of thermosetting resin powder, 0.01 to 40% of epoxy resin powder, 0.01 to 40% of curing agent, with the remainder of water, i.e., allowing water to be present at up to about 99% in the composition (abstract).  The composition is used in metal working for plastic working such as rolling, forging, pressing, wire drawing etc. (column 1 lines 5 – 12).  Thus, lubricated parts during metal working such as slide bearings used during rolling would be lubricated with such composition.  For instance, Sherwood (US 3,762,202) teaches slide bearing used in rolling mills use aqueous lubricant such as that of Itoh (see column 3 lines 4 – 19).  Thus, at least in view of Sherwood, using the lubricant of Itoh on the slide bearing for rolling is obvious.
Itoh teaches the water-soluble polymeric compound includes hydroxyethyl cellulose, carboxymethyl cellulose, sodium polycarboxylate etc. such as present at from 0.01 to 20% as adhering (i.e., gelling or thickening) agent (column 3 lines 23 – 32).  The cellulose thus provides the only biopolymeric material in the composition as claimed.  Itoh does not teach a multi-phase fluid and thus the fluid is a single phase.  Itoh does not particularly recite the conventional parts of the rolling device (i.e., rolling mill) such as comprising mill train and plurality of roll stands with support rolls that are mounted on sliding bearings which are lubricated but which are inherent and/or at least obvious.  
For instance, Feldmann et al. (US 5,000,023) teaches rolling mill having the rolling train, stands and slide bearings as claimed and thus at least provides a basis for obviousness of using the composition of Itoh in such device.  Thus, since Itoh teaches composition for rolling mills, it would have been obvious to have added them to the sliding bearing of the rolling mill having the claimed parts which are conventional in rolling mills, wherein when the fluid is applied to the mill the method of operating the rolling mill is provided.  
Itoh does not teach a heterogeneous mixture, precipitation or phase separation of the mixture and thus the mixture is obviously homogenous (or single phase).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (US 5,597,786) in view of Cahoon et al. (US 5,484,542)
In regards to claim 14, Itoh, and alternatively further in view of Sherwood and/or Feldmann, teaches the composition and provides the method, wherein the composition has a cellulose thickening agent but not the cellulose salt of the claim.  Cahoon teaches thickeners (gelling agents) for water-based functional fluids similar to Itoh’s are hydroxyhydrocarbyl cellulose and their salts such as hydroxyethyl cellulose, hydroxymethyl cellulose salts etc., thus making the cellulose salts equivalent to the cellulose derivatives such as the hydroxyethyl cellulose of Itoh (column 103 lines 5 – 24).  Thus, persons of ordinary skill in the art at the time the claims were filed would have found it obvious to have used the salt derivatives as gelling agents in the composition of Itoh, as they are known equivalents for the same purpose.
Claim 12 – 15, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke-Clubley et al. (US 5,294,371) and alternatively, further in view of Sherwood (US 3,762,202) and/or Feldmann et al. (US 5,000,023)
In regards to claims 12 – 15, 18, 19, Clubley teaches corrosion and/or scale inhibitor composition comprising A) a corrosion and/or scale inhibitor, and B) a compound of a formula (I) or a water-soluble salt thereof, in which A) to B) are in a ratio of 10:90 to 90:10 (abstract).  The component A) such can be scale inhibitors of a formula II) or water soluble salts thereof, or they can be conventional scale inhibitors such as starch and its derivatives, cellulose etc. (column 1 lines 55 – 68; column 4 lines 34 – 48).  The additives A and B are present in amounts of from 0.00001 to 5%, or preferably from 0.0001 to 0.05% in the composition which leaves a remainder of water in the aqueous composition at up to about 99% in the composition (column 3 lines 41 – 47).  The presence of other additives is optional and thus the cellulose or starch can be the only biopolymer present in the composition.
The aqueous composition is used in metal working such as rolling, broaching, drawing, etc. (column 5 lines 5 – 14).  Thus, lubricated parts during metal working such as slide bearings used during rolling would be lubricated with such composition.  For instance, Sherwood (US 3,762,202) teaches slide bearing used in rolling mills use aqueous lubricant such as that of Clubley (see column 3 lines 4 – 19).  Thus, at least in view of Sherwood, using the lubricant of Clubley on the slide bearing for rolling is obvious.
Clubley does not particularly recite the conventional parts of the rolling device (i.e., rolling mill) such as comprising mill train and plurality of roll stands with support rolls that are mounted on sliding bearings which are lubricated but which are inherent and/or at least obvious.  
For instance, Feldmann et al. (US 5,000,023) teaches rolling mill having the rolling train, stands and slide bearings as claimed and thus at least provides a basis for obviousness of using the composition of Clubley in such device.  Thus, since Clubley teaches composition for rolling mills, it would have been obvious to have added them to the sliding bearing of the rolling mill having the claimed parts which are conventional in rolling mills, wherein when the fluid is applied to the mill the method of operating the rolling mill is provided.
Since the composition of Clubley are aqueous and comprises water soluble salts alone and/or with the biopolymeric material such as cellulose or starch, the claimed single-phase fluid are provided.  When the fluid is applied to the components of a rolling mill, the method of operating a hot or cold rolling mill comprising providing and supplying the components such as a slide bearing with the composition is intrinsically provided.
In regards to claim 14, Clubley, and/or further in view of Feldmann and/or Sherwood provide the method and teach the composition as previously discussed.  Clubley teaches the scale inhibitors/dispersing agents can comprise cellulose, acrylic compounds such as described in US 4,029,577 by Godlewski et al.  Godlewski recites that many types of materials are known to be useful for water treatment such as polyacrylates, carboxymethyl cellulose etc. (column 3 lines 30 – 35).  Thus, at least in view of Godlewski, persons of ordinary skill in the art at the time the claims were filed would have found it obvious to have used carboxymethyl cellulose which is a cellulose salt as cellulose material as a dispersant and/or scale inhibitor for water treatment in the composition of Clubley, as Godlewski provides useful cellulose compounds for use in similar aqueous compositions.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
The declarations by Dr. Harmut Pawelski and Dr. Johannes Alken dated 07/22/2022 stating that the salt of modified cellulose can be present as the only polymeric additive in the single-phase fluid in support of the consisting language of the claims were considered and found to be persuasive.  However, the argument that the composition is a single-phase fluid that cannot be separated by mechanical means such as centrifugation is supported by the original disclosure was not found to be persuasive as not such teaching is present in the disclosure as originally filed.  Homogenous mixtures are single phase mixtures which can be separated by centrifugation!
In the response, applicants admit that the term “single phase” is directed to a composition prior to the addition of additive ingredients.  
Applicants argues that Itoh in view of Sherwood fails to teach the support rolls of the rolling mill as claimed.  The argument is not persuasive.
Feldmann was relied upon to the rolling mill having support rolls of the claims.
Applicants argue that the compositions used for the sliding bearing of rolling mills are different from those used by Itoh.  The argument is not persuasive.
Contrary to applicants’ arguments that oil based lubricants are useful for lubricating sliding bearings, Sherman teaches aqueous composition can be used for lubricating sliding bearings.
Applicants also argue that graphite-based compositions of Itoh are suitable for use in high-temperatures metal working such as forging etc., but are not suitable for use as slide bearing lubricants of the claims.  The argument is not persuasive because applicants’ disclosure teaches the composition can similarly use solid lubricants.  Solid lubricants are known to include graphite.
Applicants argue that the composition of Itoh comprises particles having sizes of from 0.1 to 20 microns dispersed in liquid and thus fails to meet the claimed limitation of single-phase that does not contain any physically distinct or mechanically separable portions of matter.  The argument is not persuasive.
Applicant’s composition similarly comprises materials such as phyllosilicates (i.e., clay minerals) which are particles in the solution that are physically distinct and/or mechanically separable.  Thus, applicants’ special definition of single-phase fluid as excluding particles recited by Itoh but including particles recited by applicants is unfounded.  Itoh does not teach a heterogenous mixture and allows the particles to be present at very small amounts and can be in submicron sizes such as about 0.1 micron and thus would be expected to provide a single-phase composition.
A single-phase mixture in chemistry can be a pure substance or a homogenous mixture.  Homogeneous mixtures are mixtures that do not phase separate but can be mechanically separated by centrifuging.  A mixture of solid particles in a liquid that does not form a separate phase is a homogenous mixture that does not phase separate.  Applicants cannot defend their special definition of homogeneous mixtures liquids that cannot comprise particles.  Even applicant’s mixture comprises phyllosilicate which are particles and distinct from water, yet, can be a homogeneous mixture.  A lack of uniformity of a mixture or the formation of a separate layer is evidence of a heterogenous (non-homogenous) mixture not whether the composition comprises particles mixed into a liquid.  So long as the components do not separate out, it is a homogeneous mixture (https://courses.lumenlearning.com/cheminter/chapter/homogenous-and-heterogenous-mixtures/#:~:text=By%20definition%2C%20a%20pure%20substance,layers%20is%20called%20a%20phase.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771